NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 3 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY WHEELER,                                      No. 21-55585

                Plaintiff-Appellant,                  D.C. No.
                                                      2:20-cv-11710-DOC-RAO
 v.

EXPERIAN INFORMATION SOLUTIONS,                       MEMORANDUM*
INC.,

                Defendant-Appellee,

and

TRANS UNION, LLC; EQUIFAX
INFORMATION SERVICES, LLC,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                       Argued and Submitted March 7, 2022
                                Phoenix, Arizona

Before: HAWKINS, PAEZ, and WATFORD, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         Timothy Wheeler appeals the dismissal of his claims under the Fair Credit

Reporting Act (“FCRA”). We have jurisdiction under 28 U.S.C. § 1291, and we

reverse and remand.

         1.    Wheeler is not collaterally estopped from asserting that Experian’s

post-bankruptcy credit reporting procedures violate 15 U.S.C. § 1681e(b) based on

the settlement order in White v. Experian Info. Sols., No. CV 05-1070-DOC

(MLGx), 2008 WL 11518799 (C.D. Cal. Aug. 19, 2008) (“the White Order”).1 See

Sec. & Exch. Comm’n v. Stein, 906 F.3d 823, 828 (9th Cir. 2018) (noting that the

availability of collateral estoppel is reviewed de novo). Wheeler was not a party in

White, nor a member of the class. None of the other exceptions to nonparty issue

preclusion apply. See Taylor v. Sturgell, 553 U.S. 880, 892–95 (2008).

         Nor is Wheeler bound by the White Order’s proclamation that the procedures

it outlines “conclusively” comply with the FCRA in the post-bankruptcy credit

reporting context and that all consumers are barred from asserting otherwise.

Particularly because “[t]he reasonableness of the procedures and whether the agency

followed them [are] jury questions in the overwhelming majority of cases,” Wheeler

is entitled to discovery into Experian’s actual procedures before they can be assessed

as “reasonable . . . to assure maximum possible accuracy” in compliance with §

1681e(b). See Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1332‒33


1
    On appeal, Experian no longer defends the application of collateral estoppel.

                                           2
(9th Cir. 1995) (citation omitted).     Reasonableness is not a static issue, and

procedures that met the high bar of § 1681e(b) fourteen years ago may no longer do

so today.

      2.     Wheeler has stated a claim for a violation of § 1681e(b) by alleging

facts “tending to show that [Experian] prepared a report containing inaccurate

information.” See Guimond, 45 F.3d at 1333 (citation omitted). The complaint

plausibly alleges that Experian was aware of Wheeler’s bankruptcy discharge, that

the account at issue was discharged, and that Experian inaccurately reported the

discharged account on the report it prepared. Wheeler also plausibly alleges that

Experian should have known that the account was discharged because the account

had not been updated in the twenty months since Wheeler filed for bankruptcy.

      Experian’s argument that its October 2020 report was accurate because the

account information was dated February 2019 is unavailing. Even if the information

was accurate as of February 2019, continuing to report the account as open after it

was discharged in bankruptcy was “misleading in such a way and to such an extent

that it could be expected to adversely affect credit decisions.” Shaw v. Experian

Info. Sols., Inc., 891 F.3d 749, 757 (9th Cir. 2018) (cleaned up).

      Our recent decision in Moran v. Screening Pros, LLC, 25 F.4th 722 (9th Cir.

2022), does not prevent Wheeler from proceeding past the pleading stage. In that

case, we held that the defendant consumer reporting agency could not be liable for


                                          3
its violation of the FCRA because its interpretation of § 1681c(a), while incorrect,

was not “objectively unreasonable.” Moran, 25 F.4th at 729; see id. at 728 (noting

that “[t]he FCRA imposes liability for negligent or willful violations of its terms.”)

(citations omitted). By contrast with the seven-year reporting window at issue in

Moran, here Wheeler alleges a violation of the fact-intensive “reasonableness”

standard. See id. It is too soon to decide as a matter of law that Experian’s

interpretation of its obligations under § 1681e(b) was not objectively unreasonable.

Further, assuming White’s procedures remain not objectively unreasonable,

Experian’s compliance with White is inappropriate for resolution at this early stage.

      Wheeler’s requests for judicial notice [Docket Entry Nos. 14, 31] are

DENIED.

      REVERSED AND REMANDED. Each party shall bear its own costs on

appeal.




                                          4